Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
the March 8, 2017 (the “Effective Date”), by and between New York REIT, Inc., a
Maryland corporation (the “Company”), and John Garilli (the “Indemnitee”).

WHEREAS, at the request of the Company, Indemnitee currently serves or has
previously served as a director, officer or service provider of the Company and
may, therefore, be subjected to claims, suits or proceedings arising as a result
of his or her service; and

WHEREAS, the Company has agreed to indemnify and to advance expenses and costs
incurred by Indemnitee in connection with any such claims, suits or proceedings,
to the maximum extent permitted by law; and

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.    Definitions. For purposes of this Agreement:

(a)    “Bylaws” means the Bylaws of the Company, as amended from time to time.

(b)    “Charter” means the charter of the Company, as amended, supplemented or
otherwise modified from time to time.

(c)    “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred
if, after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of all of the Company’s then-outstanding securities entitled to vote generally
in the election of directors without the prior approval of at least two-thirds
of the members of the Board of Directors of the Company (the “Board of
Directors”) in office immediately prior to such person’s attaining such
percentage interest; (ii) the Company is a party to a merger, consolidation,
sale of assets, plan of liquidation or other reorganization not approved by at
least two-thirds of the members of the Board of Directors then in office, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) at any time, a majority of the members of the
Board of Directors are not individuals (A) who were directors as of the
Effective Date or (B) whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by the affirmative vote of
at least two-thirds of the members of the Board of Directors then in office who
were directors as of the Effective Date or whose election for nomination for
election was previously so approved.

(d)    “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing



--------------------------------------------------------------------------------

member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company. As a clarification and without
limiting the circumstances in which Indemnitee may be serving at the request of
the Company, service by Indemnitee shall be deemed to be at the request of the
Company if Indemnitee serves or served as a director, trustee, officer, partner,
manager, managing member, fiduciary, employee or agent of any corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise (i) of which a majority of the voting power or equity
interest is owned directly or indirectly by the Company or (ii) the management
of which is controlled directly or indirectly by the Company.

(e)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

(f)    “Effective Date” means the date set forth in the first paragraph of this
Agreement.

(g)    “Expenses” means any and all reasonable and out-of-pocket attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, Employee Retirement Income Security Act of 1974,
as amended, excise taxes and penalties and any other disbursements or expenses
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in or otherwise
participating in a Proceeding. Expenses shall also include Expenses incurred in
connection with any appeal resulting from any Proceeding including, without
limitation, the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent.

(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(i)    “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other proceeding, whether brought by or in the
right of the Company or otherwise and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative or investigative (formal
or informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee. If Indemnitee reasonably believes that
a given situation may lead to or culminate in the institution of a Proceeding,
such situation shall also be considered a Proceeding.

Section 2.    Services by Indemnitee. Indemnitee serves or has previously served
as a director, officer or service provider of the Company. However, this
Agreement shall not impose any independent obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company. This Agreement shall
not be deemed an employment contract between the Company (or any other entity)
and Indemnitee.

 

2



--------------------------------------------------------------------------------

Section 3.    General. The Company shall indemnify, and advance Expenses to,
Indemnitee (a) as provided in this Agreement and (b) otherwise to the maximum
extent permitted by Maryland law in effect on the Effective Date and as amended
from time to time; provided, however, that no change in Maryland law shall have
the effect of reducing the benefits available to Indemnitee hereunder based on
Maryland law as in effect on the Effective Date. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).

Section 4.    Standard for Indemnification. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall indemnify Indemnitee against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any such Proceeding unless it is established that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

Section 5.    Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

(a)    indemnification hereunder if the Proceeding was one by or in the right of
the Company and Indemnitee is adjudged to be liable to the Company;

(b)    indemnification hereunder if Indemnitee is adjudged to be liable on the
basis that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee, whether or not involving action in the
Indemnitee’s Corporate Status; or

(c)    indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Charter or
Bylaws, a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors or an agreement approved by
the Board of Directors to which the Company is a party expressly provide
otherwise.

Section 6.    Court-Ordered Indemnification. Notwithstanding any other provision
of this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances:

(a)    if such court determines that Indemnitee is entitled to reimbursement
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

(b)    if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in Section
2-418(b) of the MGCL or (ii) has been adjudged liable for

 

3



--------------------------------------------------------------------------------

receipt of an improper personal benefit under Section 2-418(c) of the MGCL, the
court may order such indemnification as the court shall deem proper. However,
indemnification with respect to any Proceeding by or in the right of the Company
or in which liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses.

Section 7.    Indemnification for Expenses of an Indemnitee Who Is Wholly or
Partially Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that Indemnitee was or is, by
reason of his or her Corporate Status, made a party to (or otherwise becomes a
participant in) any Proceeding and is successful, on the merits or otherwise, in
the defense of such Proceeding, Indemnitee shall be indemnified for all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each such
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section 7 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

Section 8.    Advance of Expenses for Indemnitee. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding within ten days after the receipt by the Company of a statement
or statements requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses incurred by Indemnitee and
shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and a written undertaking by or on behalf of Indemnitee,
in substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established that the standard of conduct has not been met by Indemnitee and
which have not been successfully resolved as described in Section 7 of this
Agreement. To the extent that Expenses advanced to Indemnitee do not relate to a
specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and proportionate basis. The undertaking required by
this Section 8 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor.

Section 9.    Indemnification and Advance of Expenses as a Witness or Other
Participant. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate Status,
made a witness or otherwise asked to participate in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, Indemnitee shall be advanced all reasonable Expenses and indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith within ten days after the receipt by
the Company of a statement or statements requesting any such advance or
indemnification from time to time, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee.

 

4



--------------------------------------------------------------------------------

Section 10.    Procedure for Determination of Entitlement to Indemnification.

(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee may submit one or more such requests
from time to time and at such time(s) as Indemnitee deems appropriate in
Indemnitee’s sole discretion. The officer of the Company receiving any such
request from Indemnitee shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification.

(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control shall have occurred, by Independent
Counsel, in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, which Independent Counsel shall be selected by the
Indemnitee and approved by the Board of Directors in accordance with Section
2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably withheld;
or (ii) if a Change in Control shall not have occurred, (A) by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors
or, if such a quorum cannot be obtained, then by a majority vote of a duly
authorized committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by the Indemnitee, which approval shall not be unreasonably withheld,
by Independent Counsel, in a written opinion to the Board of Directors, a copy
of which shall be delivered to Indemnitee or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of the Company. If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination in the discretion of the Board of Directors or
Independent Counsel if retained pursuant to clause (ii)(B) of this Section
10(b). Any Expenses incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.

(c)    The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

Section 11.    Presumptions and Effect of Certain Proceedings.

(a)    In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption.

(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

5



--------------------------------------------------------------------------------

(c)    The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

Section 12.    Remedies of Indemnitee.

(a)    If (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Sections 8 or
9 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the Charter or Bylaws is not made within ten days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication in an appropriate court located in the State of
Maryland, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification or advance of Expenses. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence a proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply to a proceeding brought by Indemnitee to enforce his or her
rights under Section 7 of this Agreement. Except as set forth herein, the
provisions of Maryland law (without regard to its conflicts of laws rules) shall
apply to any such arbitration. The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

(b)    In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

(c)    If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification.

(d)    In the event that Indemnitee is successful in seeking, pursuant to this
Section 12, a judicial adjudication of or an award in arbitration to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him

 

6



--------------------------------------------------------------------------------

in such judicial adjudication or arbitration. If it shall be determined in such
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advance of Expenses sought, the Expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

(e)    Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period (i) commencing with either the tenth day
after the date on which the Company was requested to advance Expenses in
accordance with Sections 8 or 9 of this Agreement or the 60th day after the date
on which the Company was requested to make the determination of entitlement to
indemnification under Section 10(b) of this Agreement, as applicable, and
(ii) ending on the date such payment is made to Indemnitee by the Company.

Section 13.    Defense of the Underlying Proceeding.

(a)    Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

(b)    Subject to the provisions of the last sentence of this Section 13(b) and
of Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, (ii) does not
include, as an unconditional term thereof, the full release of Indemnitee from
all liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee. This Section 13(b)
shall not apply to a Proceeding brought by Indemnitee under Section 12 of this
Agreement.

(c)    Notwithstanding the provisions of Section 13(b) above, if in a Proceeding
to which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that
Indemnitee may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which approval shall not be unreasonably
withheld, at the expense of the Company. In addition, if the Company fails to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes any action to declare this Agreement void or
unenforceable, or institutes any

 

7



--------------------------------------------------------------------------------

Proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice, subject to the prior approval of the Company,
which approval shall not be unreasonably withheld, at the expense of the Company
(subject to Section 12(d) of this Agreement), to represent Indemnitee in
connection with any such matter.

Section 14.    Non-Exclusivity; Survival of Rights; Subrogation.

(a)    The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter or Bylaws, any
agreement or a resolution of the stockholders entitled to vote generally in the
election of directors or of the Board of Directors, or otherwise. Unless
consented to in writing by Indemnitee, no amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal, regardless of whether a claim with respect to such action
or inaction is raised prior or subsequent to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion of any right or remedy
hereunder, or otherwise, shall not prohibit the concurrent assertion or
employment of any other right or remedy.

(b)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

Section 15.    Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee or any claim made against Indemnitee by reason of his or her
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of his or her Corporate Status. Without in any way limiting
any other obligation under this Agreement, the Company shall indemnify
Indemnitee for any payment by Indemnitee arising out of the amount of any
deductible or retention and the amount of any excess of the aggregate of all
judgments, penalties, fines, settlements and Expenses incurred by Indemnitee in
connection with a Proceeding over the coverage of any insurance referred to in
the previous sentence. The purchase, establishment and maintenance of any such
insurance shall not in any way limit or affect the rights or obligations of the
Company or Indemnitee under this Agreement except as expressly provided herein,
and the execution and delivery of this Agreement by the Company and the
Indemnitee shall not in any way limit or affect the rights or obligations of the
Company under any such insurance policies. If, at the time the Company receives
notice from any source of a Proceeding to which Indemnitee is a party or a
participant (as a witness or otherwise) the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

Section 16.    Coordination of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable or payable
or reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

8



--------------------------------------------------------------------------------

Section 17.    Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

Section 18.    Duration of Agreement; Binding Effect.

(a)    This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or domestic
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise that
such person is or was serving in such capacity at the request of the Company and
(ii) the date that Indemnitee is no longer subject to any actual or possible
Proceeding (including any rights of appeal thereto and any Proceeding commenced
by Indemnitee pursuant to Section 12 of this Agreement).

(b)    The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

(c)    The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(d)    The Company and Indemnitee agree that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith. The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

Section 19.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or

 

9



--------------------------------------------------------------------------------

unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section, paragraph or sentence of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

Section 20.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

Section 21.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 22.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 23.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the day of such delivery, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

(a)    If to Indemnitee, to the address set forth on the signature page hereto.

(b)    If to the Company, to:

New York REIT, Inc.

405 Park Avenue, 14th Floor

New York, New York 10022

Attention: General Counsel

with a copy to:

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention: Peter M. Fass, Esq.

         Michael J. Choate, Esq.

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

10



--------------------------------------------------------------------------------

Section 24.    Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland, without
regard to its conflicts of laws rules.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY: NEW YORK REIT, INC. By:   /s/ Randolph C. Read Name:   Randolph C. Read
Title:   Non-Executive Chairman INDEMNITEE By:   /s/ John Garilli Name:   John
Garilli



--------------------------------------------------------------------------------

EXHIBIT A

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

To: The Board of Directors of New York REIT, Inc.

Re: Affirmation and Undertaking

Ladies and Gentlemen:

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement dated March 8, 2017 by and between New York REIT,
Inc., a Maryland corporation (the “Company”), and the undersigned Indemnitee
(the “Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as [a director] [an
officer] [and] [service provider] of the Company, in any of the facts or events
giving rise to the Proceeding, I (1) did not act with bad faith or active or
deliberate dishonesty, (2) did not receive any improper personal benefit in
money, property or services and (3) in the case of any criminal proceeding, had
no reasonable cause to believe that any act or omission by me was unlawful.

In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty, (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
     day of             , 20    .

 

Name:                                        
                                                     